DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/21 has been entered.

Response to Arguments
Applicant’s arguments, filed 10/14/21, with respect to the rejection(s) of claims under 35 U.S.C. 103 as being unpatentable over Schryver (US 2013/0052730) in view of Hastings et al. (US 2007/0082390) have been fully considered and are persuasive. Applicant has argued that one of ordinary skill in the art would not combine the prior art references Schryver (US 2013/0052730) and Hastings (US 2007/0082390) and that the combination of references do not teach or suggest the claimed device or method. See pages 8-10 of Applicant’s Remarks.  The Examiner agrees, therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10, 12, 15, 17-19, 22-24, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al. (US 5,358,871).  Stevens teaches an apparatus for growing and storing cells or tissue. 
Regarding claims 1, 22 and 24 – As shown in the Figures, Stevens teaches a container (culture vessel 15) comprising a top cover (lid 70) and a bottom cover (lower surface 13 of base 11) adapted to fit onto each other; and a sampling element (upper surface 12 of culture vessel 15) having a proximal end onto which the top cover (lid 70) fits and a distal end onto which the bottom cover (lower surface 13 of base 11) fits. The sample element includes a plurality of sampling containers (wells 14) and a plurality of aliquoting elements (culture insert 40) removably mounted on and in the sampling container (well 14) said aliquoting elements (insert 40) comprising a structural element (flange 54) from which one or more aliquoting chambers (body wall 42) extend. The Examiner notes the aliquoting chambers are suitable for dividing a sample into smaller parts based on the presence of the microporous membrane (58).  See columns 4-5 of Stevens. 
Regarding claim 3 – The Examiner considers the openings of the microporous membrane (58) to meet the limitation of “one or more vent openings”.
Regarding claims 4, 5, 10 and 17 –Stevens shows a circular aliquoting chamber (insert 40/40a) having a recessed or concave shape in Figures 1, 6, 7 or 11.
Regarding claims 12, 18 and 29 – Stevens recites the use of polyethylene as the material of construction for their device in column 6, lines 31-33.
Regarding claim 15 – Stevens teaches adding a sample to sample container (wells 14) and then providing the aliquoting chamber (insert 40) to split the sample into smaller portions in column 4, line 59 – column 5, line 2. Stevens also teaches the addition and removal of fluids at column 2, line 63 – column 3, line 6 and viewing the materials in the wells in column 3, lines 14-17. The Examiner submits the cited passages teaches the basic steps of adding, aliquoting and storing the sample in the device of claim 1. 
Regarding claim 19 – The Examiner considers the openings of the microporous membrane (58) to meet the limitation of “at least one ejector opening”.
Regarding claim 23 – The Examiner submits claim 23 recites an intended use(s) of the container.  Therefore, the limitations directed to the biological sample have not been given patentable weight. 
Regarding claim 30 – Figures 6 and 11 of Stevens each show an embodiment that includes a sample container consisting of one sample chamber. See column 5, line 55 – column 6, line 2 and column 6, lines 26-27.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 5,358,871). 
Regarding claim 6 – Stevens teaches every element of claim 6 except for the wedge shape of the aliquoting chamber. Stevens teaches a cylindrical well. The Examiner takes the position that the difference between the aliquoting chamber (well) of the prior art and the aliquoting chamber of the claims is one of shape and that the instant device would not perform the function of containing a sample differently than the prior art device Stevens. In re Dailey, 357 F.2d 669, 149 USPO 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary ski in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).
Regarding claim 11 — Stevens teaches a flat bottom well that does not have the extrusions that fit into the well. The Examiner takes the position that the difference between the bottom layer of the prior art and the bottom layer of the claims is one of shape and that the instant device would not perform the function of containing a sample differently than the prior art device Stevens. In re Dailey, 357 F.2d 669, 149 USPO 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary ski in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 5,358,871) in view of Stevens et al. (US 5,817,509).  Stevens ‘871 teaches every element of claims 8 and 9 except for the interlocking features connecting the top cover. Stevens ‘509 teaches a culture vessel assembly similar to the device of Stevens ‘871. The device of Stevens ‘509 includes a culture plate (20) and lid (60).  As shown in the Figures, the device of Stevens ‘509 includes a lid (60) having a lever feature .  

Claims 7, 13, 16 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 5,358,871) in view of Schryver (US 2013/0052730).  Stevens teaches every feature of claims 7, 13, 16 and 26-28 except for the removable bottom cover, temperature control features and method steps recited in claims 16 and 26-28. Schryver teaches a system and method for cryogenic preservation of cells. The system is best shown in Figures 1-2 and described in Paragraphs 0017-0024.As shown in the Figures, Schryver teaches a top cover (cover 120/260) and a bottom cover (base 110/210) adapted to fit onto each other and a sampling element (microplate 160/240) onto which the top cover and bottom cover fits and further comprised of a plurality of sample chambers (wells of microplate).
Regarding claims 7, 16, 27 and 28 – Stevens does not teach a detachable bottom.  Schryver teaches a storage device having a removable top and bottom. In Paragraph 0018, Schryver teaches the removable bottom may contain a thermally conductive backing plate to provide a uniform temperature gradient for transfer of thermal energy. The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the removable bottom from Schryver with the device and method of Stevens. One of ordinary skill in the art would add the removable bottom in order to provide a removable bottom portion that may be used to add a thermally conductive backing plate as taught by Schryver. The Examiner further submits it would have been obvious to provide (or remove) the top and bottom covers when assembling (or taking apart) the device. 
Regarding claims 13 and 26 – Stevens does not teach temperature control elements or freezing the sample. Schryver teaches a method of using their device in Paragraphs 0018-0023 that includes the steps of providing the device, adding a biological sample into the wells and then freezing the container. The freezing step of the method includes providing a mechanical freezer device as well as thermocouples for measuring temperature.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the temperature control elements from Schryver to the device of Stevens.  One of ordinary skill in the art would add the temperature control elements in order to monitor and control the temperature in the device as taught by Schryver. The Examiner further submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the freezing step from Schryver with the method of Stevens.  One of ordinary skill in the art would add the freezing steps to the method of Stevens to store the samples as taught by Schryver. 

Allowable Subject Matter
Claims 2 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest the ejector wand feature. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        March 25, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798